 In the Matter Of JONES & LAUGHLIN STEEL CORPORATION, VESTA-SHANNOPIN COAL DIVISIONandUNITED CLERICAL, TECHNICAL ANDSUPERVISORY EMPLOYEES UNION OF THE MINING INDUSTRY, DIVISIONOF DISTRICT 50, UNITED MINE WORKERS OF AMERICACase No. 6-R-1191.-Decided March 7, 1946Reed, Smith, Shaw & McClay, by Messrs. John C. Bane, Jr.,Nicholas Unkovic, W. D. Armour,andJ. Leonard Smith,of Pitts-burgh, Pa., for the Company.Messrs. Samuel Krimsly, John McAlpine,andRobert J. Condra,of Pittsburgh, Pa., for the UCT.Mr. Bernard Goldberg,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by United Clerical, Technical andSupervisory Employees Union of the Mining Industry, Division ofDistrict 50 United Mine Workers of America, herein called the UCT,alleging that a question affecting commerce had arisen concerningthe representation of employees of Jones & Laughlin Steel Corpora-tion,Vesta-Shannopin Coal Division, Pittsburgh, Pennsylvania,herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before FrankM. Kleiler, Trial Examiner.The hearing was held at Pittsburgh,Pennsylvania, on various dates between September 27 and October8, 1945.The Company i and the UCT appeared and participated.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.At the hearing, the Company made two separate motionsto dismiss the petition.The Trial Examiner referred these motions1 At the outset of the hearing the Company announced that it was appearing speciallyto contest the jurisdiction of the Board.However, notwithstanding this declaration,the Company participated fully in the hearing,66 N. L.R. B., No. 51.386 JONES & LAUGHLIN STEEL CORPORATION387to the Board. Both motions are hereby denied. The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to file briefs withthe Board.Oral argument was later heard before the Board inWashington, D. C.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESSOF THE COMPANYJones & Laughlin Steel Corporation is a Pennsylvania corporationengaged in the manufacture and sale of iron and steel products. Itoperates plants in Pittsburgh and Aliquippa, Pennsylvania, andCleveland,Ohio.On July 26, 1941, Vesta Coal Company andShannopin Coal Company, wholly owned subsidiaries of the Com-pany, were merged with the latter.By virtue of the merger, Jones& Laughlin Steel Corporation became engaged in the mining ofcoal in Washington and Greene Counties, Pennsylvania, through itsVesta-Shannopin Coal Division.The Vesta-Shannopin Coal Division, with general mine offices atCalifornia, Pennsylvania, operates four mines known as Vesta MinesNos. 4, 5, and 6, and Shannopin Mine. Practically all the coal mined,weighed, and loaded at these mines is transported via river towsto the Company's plants in Pittsburgh and Aliquippa.During theyear 1944, the Vesta-Shannopin Coal Division mined more than3,000,000 tons of coal, all of which was used at the Company's twoPennsylvania plants.During the last 12-month period, the value of raw and othermaterials used by Jones & Laughlin Steel Corporation at its Pitts-burgh and Aliquippa plants was in excess of $25,000,000, of which atleast 50 percent originated outside the Commonwealth of Pennsyl-vania.During the same period, the value of the finished productsof the Pennsylvania plants wasin excessof $100,000,000, of whichmore than 50 percent was shipped to points outside the Common-wealth of Pennsylvania.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Clerical, Technical and Supervisory Employees Union ofthe Mining Industry, Division of District 50, United Mine Workers 388DECISIONS OF NATIONAL LABOR, RELATIONS BOAItI)of America, is a labor organization admitting supervisory employeesof the Company to membership.2III.THE QUE$TION$,CONCERNING REPRESENTATIONThe Company has declined to recognize the UCT as the collectivebargaining representative of its supervisory employees.In support of its initial motion to dismiss the petition, the Com-pany contends that the fire bosses, assistant mine foremen, and com-parable supervisors involved in this proceeding are not employeeswithin the meaning of the Act, and that, therefore, the Board iswithout jurisdiction to entertain the UCT's petition.The argumentsadvanced by the Company to support this position have been con-sidered in a number of previous cases. — The Board has found,3 ashave the courts,' that the definitions of "employer" and "employee"contained in the Act are not mutually exclusive; that a foreman, forexample, is an "employer" when lie, acts in the interest of his em-ployer, but he is an "employee" when he acts in his own interest,as when he seeks to better the terms and conditions of his employment.Inasmuch as the present proceeding covers the "employee" aspectof their relationships, we find that the supervisors involved in thisproceeding are employees within the meaning of Section 2 (3) ofthe Act.The effect of the important fact that the petitionerisaffiliatedwith a labor organization that represents rank and file employees,which differentiates the present case from those already decided,isdiscussed at a later point in this opinion.In its second or supplemental motion to dismiss the petition, theCompany argues that, under the doctrine enunciated in theBriggsIndianacase,5presently existing agreements to which the UnitedMine Workers of America (hereinafter called the, UMWA), andthe Company are parties, estop the UCT, an affiliate, of the UMWA,8 One of the grounds urged by the Company in support of its motion to dismiss thepetition was the claim that the UCT is not a labor orgamzatu n within the meaningof the ActSection 2(5)of the Actstates :-"The term `labor organization' meansany organization of any kind,or any agency or employee representation committee orplan, in which employees participate and which exists for the purpose,inwhole or inpart, of dealing with employees concerning grievances,labor disputes, rates of pay,hours of employment,or conditions of work."The UCT is clearly a "labor organization"within this definition.3Matter of So88 Manufacturing Company, et al.,56 N. L. R. B. 348;Matter of PackardMotor Car Company,61 N. L. R. B 4, and 64 N. L. R. B.1212;Matter of L. AYoung Spring&Wire Corporation,65 N. L. R. B. 298;Matter of The B. F.GoodrichCompany,65 N. L. R. B. 294;Matter of Simmons Company,65 N. L. It. B. 984;Matterof The Midland Steel Products Company,65N.'L. It. B. 997.'N. L. R. B. v. Armour and Co,154 F. (2d) 570(C. C. A. 10);Jones&Laughlin SteelCorporationv.N. L. R. B.,146F. (2d) 833(C. C. A. 5);N. L. R.B. v.Skinner&KennedyStationery Company,113 F.(2d) 667(C, C. A. 8).6Matter of Briggs IndianaCorporation,63 N. L.It. B. 1270. JONES &LAUGHLINSTEEL CORPORATION389from seeking to represent the Company's supervisory employees. Thefacts relevant to this contention are as follows :On April 11, 1945,the UMWA entered into a Nation-wide collective bargaining agree-ment with the National Bituminous Coal Wage Conference, a com-mittee representing various regional bituminous coal operators'associations and individual operators, including the Company.Thiscontract specifically incorporates the terms and conditions of allprevious district, regional, and Nation-wide agreements effective sinceApril 1, 1941, except as amended and supplemented by the currentagreement.Among the contracts carried forward is the 1941 Ap-palachian agreement, which contains an exemption clause and twomanagement clauses upon which the Company relies to establishthe applicability of theBriggs Indianadoctrine.These clauses havenot been either amended or supplemented by the 1945 contract.The exemption clause provides : "The ,term Mine Worker as usedin this Agreement shall not include mine foremen, assistant mineforemen, fire bosses, or bosses in charge of any classes of labor in-side or outside of the mine, or coal inspectors or weighbosses, watch-men, clerks, or members of the executive, supervisory, sales andtechnical forces of the Operators."The managerial clauses state that"The management of the mine, the direction of the working force,and the right to hire and discharge are vested exclusively in theOperator, and the United Mine Workers of America shall notabridge these rights," and that "The Mine Workers intend no in-trusion upon the rights of management as heretofore practiced andunderstood."The 1945 agreement may be terminated, in accordancewith its terms, at any time after March 31, 1946, on the service ofappropriate notice.6In theBriggs Indianacase, a majority of the Board, reversingprevious decisions, declined to make the election machinery of theAct available to a local union seeking to represent plant-protectionemployees, where the local union's parent body had agreed, in arecent short-term collective bargaining contract with the same em-ployer, that it would not accept the employer's plant-protectionemployees as members. The decisive fact in theBriggs Indianacasewas that the parent union had agreed explicitly and in writing notto admit plant guards into membership.No comparable under-taking with respect to supervisors can be deduced from the languageused in the extant agreements between the UMWA and the coaloperators.The exemption clause is similar to the usual coverageThe contractprovides: "At any time after March 1, 1946 either partymay giveten days' noticeinwriting ofa desire fora negotiating conference upon themattersoutlined in said noticeThe otherparty agreesto attend said conferenceAt the endof fifteendays afterthe beginning of such negotiatingconference, either party maygive to the other a notice in writing of the termination of this Agreement, to be offective five days after the receipt of such notice " 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDclause which is.part of most collective bargaining agreements.Ascustomarily understood, such a clause means simply that the exemptedclassifications of employees are outside the scope of the particularagreement. It does not mean that the contracting union has under-taken not to enroll the exempted employees in its ranks or thereafternot to seek to represent them in some other appropriate collectivebargaining unit.Neither can such an undertaking be deduced fromthe managerial causes referred to by the Company.We have nottreated such agreements as bars to elections, even sinceBriggs Indianawas decided.?The Company, however, appeals to oral evidence of events from1939 to 1943 to establish the validity of its construction of the presentagreements.The rule propounded in theBriggs Indianacase con-stitutes a limitation upon the normal right of employees to invokethe Board's machinery for the selection of a bargaining representa-tive.As such it is to be strictly construed.The present agreementcertainly cannot be said to support the Company's position by itsexplicit terms, and we are unwilling to embark upon the uncertaincourse of depending upon oral interpretation.Moreover, the 1945 agreement (see footnote 6) specifically providesthat it may be opened upon notice in March 1946, "upon the i attersoutlined in said notice."The representation of supervisors maywell be such a matter. This clause discloses that it was the affirmativeintention of the parties to leave such questions open for possiblereconsideration at this very time, and differentiates the agreementfrom that inBriggs Indiana.8We find that the agreements betweenthe UMWA and the coal operators, including the Company, are nota bar to this proceeding .9° SeeMatter of Industrial Collieries Corporation,65 N. L. R. B. 683;Matter of Elk HornCoalCorporation,64 N L. R B1563;Matter of Chrysler Motors of California—65N. L. R. B. 893;Matter of American Central Manufacturing Corporation,65 N. L. R B.342.e Indeed, on March 2, 1946,after the decision in this case was reached,the Boardreceived official notice from the UMWA,in accordance with the War Labor DisputesAct (50 U. S. C.A. 1508),stating that it had served notice on the Operator'sNegoti-ating Committee for a negotiating conference to convene on March 12,1946.Amongthe subjects in dispute listed in the notice"isthe question of the rights of super-visory employees in the coal industry to be members of the United Mine Workers ofAmerica and to be covered by contract."By the terms of the present agreement, theservice of a notice for a negotiating conference is the first step in the termination ofthe contractThe UMWA's letter indicates that the contract will be terminated asofMarch 31, 1946.Accordingly,theBriggs Indianarulewould not be applicable tothe present case in any event, since the present contract will have expired by the timean election would normally be held.'Member Houston concurs in the conclusion herein that the majority decision intheBriggs Indianacase has no applicability here. In view of his dissenting opinionin that case,however,wherein he stated that any agreement between a labor organiza-tion and an employer which might be construed to limit the right of employees toselect collective bargaining representatives, was in derogation of the Act and there-fore invalid,he finds it unnecessary either to agree or disagree with the rationaleadopted in the decision in the instant case disposing of the Company's contention inthis connection. JONES & LAUGHLIN STEEL CORPORATION391A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the UCT represents a substantial number of em-ployees in the alleged appropriate unit.10We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSUCT's contentionsThe UCTseeks a unit of all supervisors at the Company'sVestaMines, Nos. 4, 5, and 6,the Shannopin Mine, and the general mineoffice at California, Pennsylvania, excluding mine foremen,superin-tendents,assistant general superintendents,general superintendent,generalmaster mechanic, director of industrial relations,safetydirector,chief engineer,chief clerk at the California mine office, andchief of police.Company's contentionsThe Company objects to the proposed unit and urges that theUCT's petition be dismissed.The Company's opposition to the unitis apparently based, not on any improper grouping of the supervisors,but on the broader ground that no unit of these supervisors would beappropriate.This ultimate contention rests on the following mainpropositions: (a) the Company is not engaged in a mass productionindustry and its supervisors are not industrial "traffic cops" thusdistinguishing them from the foremen in thePackardcase;11 (b) amajority of the supervisors in the proposed unit have statutory dutiesof such character under the Pennsylvania mining laws as to bar theirrepresentation by the UMWA or the UCT; (c) the traditions of thecoal mining industry and of the UMWA forbid either the UMWAor any satellite to represent these supervisors; and (d) the UCT isnot an independent, unaffiliated labor organization and is thereforeincompetent to represent the Company's supervisors.Occupational descriptionsEach mine is in charge of a superintendent. Subordinate to himis a mine foreman who is in charge of the inside workings of the mine10 The Trial Examiner reportedthat the UCTsubmitted 136 application cards ; thatthe names on 123 of the cards appeared on the Company's pay roll of July 15, 1945;and that there are 152 employees in the alleged appropriate unit."Matter of PackardMotorCar Company,61 N. L. R. B 4. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the personnel working underground,12The UCT,urges theexclusion of both these classifications, It desires to include the jobcategories described below :General assistant mine foreman;This individual is the principalassistant to the mine foreintn. In the larger mines two generalassistants are employed, one of whom usually acts as mine foremanon the night shift and the other asalter eggfor the mine foremen.The general assistant mine foreman who serves on the same shift asthe mine foreman assumes part of the latter's duties and has much ofhis authority.As part of his duties he exercises supervision overassistantmine foremen, mine crew foremen, fire bosses, and otheremployees working inside the mine.Assistant mine foreman:In general, an assistant mine foremanis in charge of a section in a mine, supervising trie,work of from 2,0 to50 employees.He, assigns his subordinates to their jobs,,keeps theirtime records, and enforces Commonwealth and company ssafety regu-lations.He represents the Company in the informal settlement of agreat many of the grievances filed by his subordinate rank and fileworkers.He may assign subordinates to better jobs within his juris-diction and generally can, effectively recommend a change in theirstatus.He may also act for the Company in making individualcontracts with minors. for the performance of "dead work."Thispower arises from, the fact that in hand loading operations, conditionsof work occur which cannot be compensated for at contract rates.In such cases, the assistant mine foreman agrees with the individualminer on a rate to be paid for the particular j;ob.These agreementsby the assistant mine, foreman are binding upon the Company.Mine crew foreman:loading section or unit.He generally bosses a crew of about, 20 men,assigning them to their jobs, directing their work, and keeping theirtime records.With respect to his subordinates, he generally has theauthority of an assistant mine foreman.Fire boss:According to the mining laws, no mine can lawfullybe placed in operation on any day until it has first been inspected.To make this daily inspection is the fire boss' primary,task.Eachmorning he enters. the mine several hours before, the miners are ex-pected to report for work and checks on the condition of the mine.On his representation that the mine is sufficiently safe to be operated,the miners are permitted to enter the mine.After the miners havecommenced work, the fire boss makes a second inspection. This timehe divides his work with, the assistant mine foreman in charge of thesection which is to be inspected.The fire boss starts his inspection atone end of the, section and the assistant mine foremen begins an iden-12 Vesta Mine No. 6 has a superintendent but no ,mine,forepian, because pf its small size. JONES& LAUGHLINSTEELCORPORATION393tical inspection at the otherend.As he proceeds through the sectionthe fire bossnot only checksfor unsafeworking conditions,but alsoacts as assistant mine foremanwith respect to the men working in thatpart of the section which he traverses.The generalassistantmine foreman,the assistantmineforeman,the mine crewforemanand the fire boss, are all licensed by theCommonwealth.Maintenance boss and mechanicalboss:These general titles areusedto describe supervisors who direct crews in the operation andmaintenanceofmachinery and equipment inside and outside themine.The authority of these bosses in regard to their crewmen isapproximately equivalent to that of an assistant foreman.Dispatcher:He controls the movement of locomotives and trainsinside the mine.However, he apparently does not exercise theauthorityof a supervisorwithin the Board's definition with respectto the train crer"vmen, or any other employees.Tipple foreman:This employee is in charge of operating, repair-ing, and maintainingthe tipple and its machinery.He may superviseasmany as 40 rank and file employees.He is responsible to themine superintendent and occupies a position in the supervisoryhierarchy equivalent to that of mine foreman.Weighmaster:He weighs the coal cars as they come from themine,records the weights and assigns credit for the contents to thevarious miners whose tags the coal cars bear.Usually he has noassistantsor helpers.He does not appear to exercise supervisoryauthority within the Board's definition.Chief mine clerk :This individual supervises a small group ofclerks working at the mine. These clerks prepare time reports, makeup the mine pay roll, figure costs, and do other work of a clericalnature.At thegeneral mineoffice in California, Pennsylvania, the UCTwishes to exclude the general superintendent, both assistantgeneralsuperintendents,the generalmaster mechanic, the director of in-dustrial labor relations,the safety director, the chief engineer, thechief clerk, and the chief of police. It seeks to include the jobcategoriesdescribed hereinafter:Assistant general master mechanic:He is assistant to and sub-stitutesfor the general master mechanic in the latter's absence.Agood part of his time is spent in direct supervision of jobs whichare too difficult for the maintenance or mechanical bosses.Hisauthorityappears tobe less than that of an assistant foreman.Training supervisor:This individual has been functioning forsome timeonly as a recruiter of labor. In normal times he conductstraining classesfor supervisors.He does not have any subordinates.Safetyinspector:Working under the direction of the safety direc- 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDtor, the safety inspector, who has a first grade assistant mine fore-man's certificate, makes periodic visits to the mines for the purposeof reporting to the main office on safety conditions and the enforce-ment of safety rules.He has no subordinates.Engineer:He directs employees engaged in engineering work ateach mine.Chief draftsman :He supervises a group of draftsmen.Transitman:This employee is in charge of a small group of chain-men.Together they make engineering surveys inside and outside themines.Assistant chief clerk :He assists and substitutes for the chief clerkin the latter's absence.Like the chief clerk, he has access to variousfinancial records, including confidential pay-roll and tax records.Chief supplies clerk :Requests for supplies are made to the chiefsupplies clerk.He procures such supplies either by purchase fromlocal sources or by requisition to the purchasing department in Pitts-burgh.He supervises a small group of clerks.The argument that the Company is not engaged in mass productionand its supervisors are not "traffic cops" of industryThe Company's argument is based on some of the reasoning usedin the firstPackardcase in finding that a unit of foremen was appro-priate.However, in the subsequentYoungcase,13 decided since thehearing and oral argument in this proceeding, a majority of theBoard, in reaffirming the conclusion of thePackardcase that a unitof foremen was appropriate, clarified and broadened the basis onwhich such determination was made. In theGoodrichcase14 a major-ity of the Board, summarizing the basis of its reasoning in supervisorycases, stated that the rights of foremen under the Act derives fromthe fact that they are employees within its meaning; that as "employ-ees" they are entitled, like non-supervisory employees, to be placedin some appropriate bargaining unit under Section 9 (b) ; that thekind of industry in which the formen are employed is immaterial;and that the nature of the duties and responsibilities of foremen isrelevant only insofar as it may bear upon the question of proper,grouping for collective bargaining purposes.Accordingly, this argu-ment provides no basis for dismissing the petition.-Matterof L. A. Young Spring & WireCorporation,65 NL. R. B 298; see also theChairman's concurring opinion inthe secondPackardcase,64 N. L. R B. 1212.u Matter ofThe B. F. GoodrichCompany,65 N R L B 294. JONES & LAUGHLIN STEEL CORPORATION39SThe argumentthat becausemany of thesupervisors in the proposedunit have statutory duties under the Pennsylvania mining laws, theycannotberepresentedby the UMWA or the PICTBituminous coal mining is an extremely hazardous occupation andis therefore extensively regulated by the Commonwealth of Pennsyl-vania.The mining laws contain detailed regulations as to how andunder what conditions the mines are to operate. The statutes definethe duties of the various supervisors in immediate charge of the mine,including the duties of the assistant mine foremen and fire bosses whoare included in the proposed unit.The laws further provide thatsuch supervisors shall be licensed by the Commonwealth and shallbe examined for competence before receiving their certificates. Inaddition, a recent statute provides that "Every mine foreman,assist-ant mine foreman or fire boss, under the provisions of the Bituminousmining laws or the Anthracite Mining laws, shall represent the Com-monwealth in the coal mine or colliery in which he is employed andbe deemed to be an officer of the Commonwealth in enforcing theprovisions of said Mining Laws and performing his duties there-under." 5The Company has not contended that because of the quoted pro-vision of the mining law the mine foremen, assistant mine foremen,and fire bosses are no longer employees of the Company but of theCommonwealth of Pennsylvania.'(' The emphasis placed by the Com-pany on statutory duties appears to be to support the argument thatthe supervisors here involved are not industrial "traffic cops" to usethe metaphor adopted by the then majority of the Board in the firstPackardcase.As we have seen, however, the appropriateness of abargaining unit of supervisors does not depend on whether the super-visors are industrial "traffic cops."Tht fact that some of the super-visors have statutory duties may well be relevant on the question ofwhether such supervisors should be grouped in a separate unit apartfrom other supervisory employees, but it cannot operate to deny allbargaining rights to them.The Company also asserts that if the UCT is designated as thecollective bargaining representative of its licensed supervisors, thelatter will no longer be able adequately to perform their statutoryisP. L. 355, ApprovedJune 3, 1943.18The statute makes the mine foremen,assistantmine foremen, and fire bosses of-ficers of the Commonwealth only for thepurpose of"enforcing the provisions of saidMining Laws and performing his duties thereunder."All otheraspects of their re-lationship are, so far as appearsfrom the record,determinedby the Company.Underthese circumstances,whatever their relationship to the Commonwealth, the mine fore-men, assistant mine foremen,and fire bosses are also employees of the Company andmay bargain collectively as to those terms and conditions of their employment whichare currently fixedby the Company.SeeMatter of Union Collieries Coal Company,44 N L.R. B. 165;Matter of Tampa Shipbuilding Company,Incorporated,62 N. L. R. B.954. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDduties because of the control exercised over the UCT by the UMWA.While a witness for the Company testified, in this connection, thatrepresentation of assistant mine foremen and fire bosses by the UCTwould seriously handicap the enforcement of the Commonwealth'ssafety laws, an equally qualified witness testifying at the instance ofthe UCT was as emphatic in stating that the unionization of super-r isors would result in more satisfactory enforcement of the safetylaws.It should be noted that the numerous safety regulations prescribedin the Commonwealth's mining code are primarily for the protectionof the mine personnel working underground and not for the protec-tion of company property.We fail to perceive, therefore, why super-visors represented by an affiliate of the union that is the collectivebargaining representative of the rank and file miners should be lesssolicitous of the safety of miners who are also fellow union membersthan non-unionized or independently represented foremen would baIt would appear that membership in the union which represents rankand file members would not interfere with proper enforcement of thesafety regulations designed for the protection both of himself andhis union associates.The argument that the traditions of the coal mining industry andof the UMWA forbid either the UMWA or the UCT to representits supervisorsThere is nothing in the language of the Act or in the circumstancessurrounding its adoption to indicate that Congress intended the scopeof the Act to be limited by bargaining history either within an indus-try or among a given group of employees. On thecontrary, as theSupreme Court stated in theHearstcase17 Congress in passing the Act"sought to find a broad solution, one that wouldbring industrial peaceby substituting, so far as its power could reach, the rights of workerstb self-organization and collective bargaining for the industrial strifewhich prevails when these rights are not effectivelyestablished."1aTradition'is a proper factor to be considered in determining how em-ployees are to be grouped for collective bargaining purposes, but itis not a determinant of either the Board's jurisdiction or of the fun-damental rights of employees, including foremen, under the Act.17 N. L.$. Bv Ilea? stPublications,Inc ,322 U. S. 11118 geeMatter of Packard Motor CarCompany,61 N. L. R. B. 4. JONES& LAUGHLIN STEEL CORPORATION397The argument that the UCT is not an independent, unaffiliated labororganization and therefore may not be certified as the representativeof the Company's supervisorsThe UCT historically derives from the Mine Officials' Union ofAmerica, herein called the MOU, an independent organization ofmine supervisors which had its inception in 1940. The MOU, althoughit pressed a vigorous organizational campaign, was generally unableto win recognition from the mining companies. The MOU was theorganization certified by this Board in 'theUnion Collieriescase in1942.19It sought to enlist the interest of the UMWA, which repre-sents the bulk of the miners in the industry. At the time of the originalrepresentations by the MOTT, the UMWA constitution barred super-visors from membership. In October 1942, however, the UMWAconstitution was amended by the addition of the following clause :"The International Executive Board may, in its discretion, providerules and regulations upon which supervisory and other employeesmay be admitted to membership.1120 In February 1943, the UMWA'sInternational Executive Board, acting on the petition of the MOUand pursuant to the amended constitution, passed a resolution admit-ting members of the MOU to individual membership in the UMWAas of April 1, 1943, the date on which the outstanding contracts be-tween the UMWA and the coal operators expired. The MOU there-upon ceased to exist.Originally, the International Executive Board of the UMWAplanned to have the supervisors admitted as members of rank andfile locals.However, in October 1943 the Executive Board wiselyaltered this plan. It created the UCT to organize supervisors, clericaland technical employees in the coal mining industry.As presently established, the UCT is nominally a division of Dis-trict 50.Actually, it resembles a division of the UMWA. The UCThas no separate constitution or set of bylaws; it functions underthose of the UMWA. It has two officers, both of whom were ap-pointed to their present posts by national officials of the UMWA,although the president, McAlpine, was formerly the elected presidentof the MOU. The salary and expenses of both officials are paid bythe national office of the UMWA. The only employee, a stenographer,is paid from the UCT's own funds. The UCT is under the generalsupervision of the UMWA's International Executive Board.Theparent union's constitution provides that "The International Unionshall have supreme legislative, executive, and judicial authority overlYMatterof Union Coll,ersesCoalCompany,44 N. L. R B. 165.20Article xlv, Section 2. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDall members and subordinate branches ...".21 The secretary-treasurerof the UCT submits regular financial reports to the UMWA.The UCT organizes clerical and technical employees as well assupervisors.However, it attempts to keep the two groups apart bychartering separate locals for supervisors and for non-supervisoryclerical and technical employees.Each of these locals has an electedset of officials and bylaws adopted by its own membership. The mem-bership of the supervisors' locals meets apart from the rank and fileemployees who are members of the various UMWA locals.Membersof the UCT swear to the oath of obligation required of all UMWAmembers and they pay the same dues and initiation fees required ofdirect members of the UMWA. The dues of UCT members are allo-catedas arethose of the UMWA rank and file : of the $2 monthlydues, $.90 goes to the UMWA, $.65 is assigned to the UCT, and $.45remainswith the local.In the twoPackardandYoungcases, a majority of the Boardfound appropriate units of foremen represented by an independent,unaffiliated foremen's labor organization. Because it was unnecessaryto a decision in those cases, the majority expressly reserved the ques-tion of whether it would make the same determination where thepetitioner was an affiliate of a rank and file labor organization. Thatquestion is now squarely before the Board, and is the principal issuein this case. It is not, however, altogether a matter of first impression,for the Board directed an election in, a similar situation in theGod-chaux Sugarscasein 194222The Board has already found that these foremen are "employees"within the meaning of the Act. (Section III,supra,and cases citedtherein.)We think that this is largely dispositive of this case.TheAct contains no specific language empowering the Board to disqualifya freely chosen, legitimate labor organization, not company domi-nated, as the collective bargaining representative of persons alreadyfound to be "employees" within the meaning of the Act.It is argued, in effect, however, that the duty to define the appropri-ate unit conferred by Section 9 (b) carries with it a power to limitthe employees' choice of a bargaining representative.A reading ofthe section does not support this view. Section 9 (b) is concernedwith the question of how employees are to be grouped and not withthe question of who is to represent them. The Board is entrustedwith the task of deciding whether the "employer unit, craft unit,plant unit, or subdivision thereof," is the appropriate unit calculated"to insure to employees the full benefit of their right to self -organi-t Artlc1e III, Section 1.23Matter ofGodchaux Sugars, Inc.,44 N. L it B. 874. JONES & LAUGHLIN STEEL CORPORATION399zation and to collective bargaining, and otherwise to effectuate thepolicies of this Act."This is language of classification and not ofexclusion.It authorizes the Board toselect between alternativesasto which type of unit will best "effectuate the policies of the Act"; itgives us no license to hold that some persons who are "employees"belong in no unit whatsoever.Once the Board determines that cer-tain employees are properly grouped, it has discharged its functionunder this section.As the statute is now written, we find no authorityto step beyond this point and, because of some concern as to whatmight be best for industry or even for employees, declare that certainemployees may not express their uninhibited choice because the pe-titioner happens to be an affiliate of the labor organization whichrepresents a company's rank and file employees.The Act guarantees to all employees the right to bargain collec-tively "through representativesof their own choosing."Unless,therefore, certification of a bargaining representative freely selectedby a given group of employees in an appropriate unit would be con-trary to the policy of the Act, this Board cannot and should not re-fuse to honor the employees' choice.That policy appears in thepreamble : "It is hereby declared to be the policy of the United Statesto eliminate the causes of certain substantial obstructions to the freeflow of commerce and to mitigate and eliminate these obstructionswhen they have occurredby encouraging the practice and procedureof collective bargainingand by protecting the exercise by workersof full freedom of association, self-organization, anddesignation ofrepresentatives of their own choosing,for the purpose of negotiatingthe terms and conditions of their employment or other mutual aidor protection." (Emphasis supplied.)This policy would not be effectuated by discouraging collectivebargaining as a means of settling labor disputes involving foremenor by our reaching out for power to place limitations on the right offoremen, who are employees, to bargain collectively through repre-sentatives oftheir ownchoice.On the contrary, the policy urged onthe Board by the Company, although understandable, offered in goodfaith and most appealing as a matter of first impression, would re-quire us to disregard the terms of the Act itself.Our dissenting colleague argues against the unionization of fore-men, as though that were the issue in this case. The issue before theBoard is not whether supervisory employees shall join unions orseek to bargain collectively through representatives of their ownchoosing, for many have already done so. It is whether the peacefulmachinery of the Act should be made available to protect their exer- 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDcise of this "fundamental right."23We have held that they may law-fully, exercise this right through the medium of an independent labororganization 24 In practice, they have often exercised it through theinstrumentality of an affiliate of a rank and file union; and they havesometimes exercised it through a labor organization that likewiserepresents rank and file employees.For many years, antedating theAct, foremen in the printing, building, and maritime industries, tocite only a few examples, have been part of the same bargaining unitas their subordinates.25Indeed, the Board itself has unanimouslydeclared appippriate mixed units of supervisors and rank and fileemployees in those industries where such units have been customary 2°No proof has been submitted that these arrangements have not workedin practice.The UCT, even in the absence of the Act, may represent the Com-pany's supervisors if the latter desire such representation; it may useits economic power, perhaps in conjunction with that of the UMWA,to achieve recognition as their collective bargaining representative.It follows that the UCT may seek recognition as the representative ofthe Company's supervisory employees in one of the two ways : eitherby petitioning the Board for an election, or by striking.By closingthe door to the first of these alternatives, the Board would simply turnthe direction of the struggle for union recognition from the ballotbox to the economic battlefield.We would thus find ourselves in theanomalous position of promoting strikes for union recognition, thevery kind of strikes which the Act was intended to diminish.The unionization of foremen, particularly by affiliates of rankand file unions, raises a number of difficult problems in the field oflabor relations.These problems are not, however, insoluble.This isattested by the experience in several industries where collective bar-za See the concurring opinion of the Chairmanin the secondPackardcase (64N. L. It. B. 1212) :"Although there has sometimes been a tendencyto assumethat the issue beforeus is whetherforemen shouldor should not join unions,that assumption mis-conceives the Board's functionWe are faced, instead, with the narrowerquestionofwhether, granting thatmanyforemen have now decided thatthe necessitiesof thasituation'[N. L. R. Bv. Jones &Laughlin Steel Corporation,301 U. S. 1, 33]dictate that theyseekto bargain through an unaffiliated union, the Act affordsthem access to the orderly administrative machinery that is concededlyavailableto rank-and-file employees."See alsoMatter of L. A. Young Spring & WireCorporation,supra,and cases citedthetein.24Matter ofPackard, Motor CarCompany, supra;Matter of L. A. Young Spring &Wire Corporation, supra.iSee UnlionMembership and Collective Bargaining by Foremen,U.S.Department ofLabor, Bureau,of Labor Statistics, Bulletin No 745 (1943).a" See, for example,MatterofWP. Hall PrintingCompany,51N. L R B.640;Matterof Jones & Ladg7iZiri Steel Corporation,54 N L. R.B.679; Matter of Ohio Barge Line, Inc.,59 N. L. R. B. 154;Matter of A.S. Abell Co., 54 N. L. It. B. 62.In these cases, indeed, the supervisors were placedin the same unit as the men theysupervise.In the instant case no such extremeresult is urged or reached; the foremenare restrictedto a whollyseparate bargaining unit. JONES & LAUGHLINSTEEL CORPORATION401gaining for foremen by the same union thatrepresents rank and fileemployees has existed for many years, in Great Britainas well as intheUnited States.2'There is no reason to believe that similarlysatisfactory solutions cannot be reached in other industries. If allparties will recognize the rights of foremen, and also their uniqueresponsibilities, and will exercise special patience and understanding,the delicate problems created by the unionization of foremen can beworked out by men of good will on both sides in the give-and-take ofcollective bargaining.Indeed, at the present time collective bar-gaining is the only practicable means at hand for settling difficultissues between employers and employees.And "themore difficultthe problem, the more important it is that the stagebe set for mento sit down and reason together."28One such problem is the effect of the unionization of foremen uponbargaining relations between management and the union which repre-sents the rank-and-file.We do not believe that the result we reachwill prejudice the collective bargaining relationships between therespondent (or other coal mine operators) and the UMWA. Therecord shows that for many years the pattern of dealing within thebituminous coal industry has been on an industry-wide basis betweencommittees of the operators and the UMWA. The foremen involvedin this case have not been present at such meetings and have not beendirectly consulted on the terms to be embodied in any agreementreached.Management, like labor, is entitled to be represented at thebargaining table by persons owing entire allegiance to it; but thesesupervisors are so remote from actual negotiations that their repre-'' See Sidney and Beatrice Webb,The History of Trade Unionism(1935), pp. 440, 506.The experience in the printing industry, where the same union represents both rankand file employees and foremen in the same bargaining unit, is enlightening.A recentsurvey by Emily C Brown notes :In early years, many publishers were strongly opposed to having their representativesowe allegiance to the Union.As contracts became more inclusive, however, and rights ofbol h employers and unions more clearly defined, publishers in general ceased to object tothe foreman lawThey are now chiefly concerned lest foremen should be subject to uniondiscipline for differing with the local union in the interpretation of the terms of acontract.The Internationals generally recognize the justice of the publishers'positionand a method is provided for the joint settlement of such disputesThe unions do not,however, forego their right to discipline foremen for disobeying laws relating to internalunion matters, or for deliberately disregarding union rulesAlthough there is stilloccasional complaint that some locals attempt, by disciplining foreman, to enforce condi-tions not provided for in contracts, the practice is not so common as to constitute a majorissue "The foreman represents the employer in dealing with grievances arising in his depart-ineutHe settles many day-to-day grievances and complaints with the chapel chairman,without recourse to the joint standing committee or to arbitration "In book and job printing the union membership of foremen is so thoroughly establishedthat it does not become an issue except occasionally in a newly organized plant. It isclearly recognized that the foreman's first responsibility is to managementHis duty totheUnion is to administer the agreement fairly in the plant."How CollectiveBargainingWorks,New York, Twentieth Century Fund, (edited by Harry A. Millis)(1942), pp 67, 68, 147aNMatter of Packard Motor Car Company,64 N. L R. B 1212.686572-46-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDse4tationby the organization that represents rank and file employeeswill not, in practice, detract from management's unity in the bargain-ing process.These foremen are not policy-making officials.Another problem, peculiarly susceptible to adjustment by collectivebargaining, is the impact of the self-organization of foremen upontheir relations with the men they supervise. It is suggested thatforemen's affiliation with a labor organization closely associated withone available to the rank-and-file may lead to interference with thelatter's freedom of choice. It is plain that this possibility is not nowpresent in the coal-mining industry.The rank-and-file have longsince beenmembers of the UMWA, and the later advent of the fore-men can hardly operate to increase a probability which is alreadyrealized.We need not speculate here upon the situation in otherindustries, or upon what would happen if, at some later date, therank-and-file should wish to alter their choice and the foremen exer-cised their supervisory power to discourage this action.Employerswould not be chargeable, in an unfair labor practice proceeding, withany such action by supervisors, unless it were clearly authorized.29This record is barren of any such issue, and we thereforesee no needto engagein debate upon the impact of this decision on other caseswhich may involve 8 (2) (company-dominated) unions.We willdealwith the problem when it arises.The Company and our dissenting colleague have alsoexpressedserious andgenuine concern about the effect of this decision uponthe relations of management with its foremen, and the effect of theunionization of the latter upon their loyalty to the employer's inter-ests 30We advert once more to the fact that these men are not policy-makers.It remains true, however, that they are often called uponto speak and act for management in dealing with their subordinates,and that it is their duty to continue to do so. There is possible dichot-omy here, but is cannot be eliminated by acting as though it werenot a fact of life, or as though it were created by this Board or bythe National Labor Relations Act.We did not formulate the MineWorkers' oath, stressed by Mr. Reilly in his dissent, nor did we sug-gest that these foremen should subscribe to it.But its very existencestrengthensour conviction that the union and the employer, neitherof which is lacking in ingenuity, should not be discouraged by thisBoard from working out, at the bargaining table, contractclauseswhich will deal with this difficult situation. Suchclauses can guar-antee the maintenance of discipline by supervisors without fear of-SeeMatterof The B. F. Goodrich Company,64 N. L. R. B. 1303 ;Matter of R. R.Donnelly and Sons Company,60 N. LR B. 635.90 The Scriptural quotation usually cited in support of this contention,when examinedin its entirety, indicates that the alternatives there proposed are hardlypresent in theinstant situation.Matthew 6:34; Luke 16: 13. JONES &LAUGHLIN STEEL CORPORATION403reprisal by the rank-and-file acting through UCT or the UMWA.The Act neither creates this problem, nor discourages or empowers usto bar the one possible solution that lies within our jurisdiction.Aswe read the Act, it is better that foremen's desire to bargain withrespect to their own working conditions be expressed within thestatutory ambit, so that they may freely, and secretly, accept or rejectthe union.That will not only tend to increase the prospect of apeaceful solution, but it is desirable because the very problems them-selves call for special formulae, often to protect employers' interests,which can best be evolved in the atmosphere which an election bysecret ballot will establish.Responsibility rests upon both partiesin this case to make certain that that atmosphere is maintained inthe period ahead, so that this issue may ultimately be determined inorderly fashion.The Board reaches this conclusion31 with full realization of thedifficulty and the importance of the policy considerations involved.We conclude, despite the weight that should be attached to the argu-ments-some real and some speculative-adduced in favor of our re-fusing to apply the Act to these employees, that it would be an abuseof discretion for us to follow that course.The Act, as written today,requires that we protect the right of employees to bargain collectivelythrough representatives of their choosing, not of our choosing.Solong as the Congress of the United States imposes no limitation upontheir choice, it is not for us to do so 32The Unit FindingsThe unit as proposed by the UCT includes supervisors of produc-tion and maintenance employees as well as supervisors of clerical andtechnical employees.Although the Company has not specificallyobjected to the unit on this ground, we believe that the supervisorsof production and maintenance employees should be included in oneunit and the supervisors of clerical and technical employees in an-other.These are the bargaining patterns established for rank-and-file employees generally; they are also the form of organization which31 Although the affiliated union question is generally regarded as novel here,the sameconclusion has been reached by other tribunals.SeeNew York State Labor RelationsBoard v. Metropolitan Life Insurance Company,183 Misc.1064, unanimously affirmed269 A D. 934; enforcing 6 N Y. S L. R B. 751. The principle has been repeatedly andunanimously enunciated in every decision rendered by new Members of New York Boardduring the 2 years that have elapsed since Chairman Herzog resigned from that tribunal.These decisions are therefore an indication of much more than his individual views. See,for example,Matter of Micamold Radio Corporation,Decision No. 3222,decided as recentlyas December 1945.sa This matter is now under consideration by the Senate Committee on Education andLabor, which is giving its attention to certain provisions of the "Case Bill," H. R. 4908,which relate to supervisory employees.See the testimony of the Board on this subject,quoted in part at 17 L. It. R. 880.(March 4, 1945.) 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheBoard has approved for the Company's own rank-and-fileemployees.33These same patterns should be followed for supervisoryemployees.Accordingly, we shall establish two bargaining units ;one for the supervisors of production and maintenance employees,and the other for supervisors of clerical and technical employees.The Company has raised no question of improper grouping. Theevidence reveals, however, that a number of the employees whom theUCT desires to include in the unit are not supervisors within theBoard's definition, either because they have no subordinates or becausethey lack the power to make effective recommendations with respect totheir subordinates.Among the employees whom we regard as notbeing supervisors are the following :weighmasters, weighmasters'clerks, dispatchers, safety inspectors, training supervisors,andfilteroperators.We shall exclude them from both units.We shall alsoexclude thetipple foremen,who have authority and responsibilityequivalent to that of mine foremen, an agreed exclusion, and thegen-eral assistant mine foremen,several of whom act as mine foremen onthe night shift.We believe that the interest of both the tipple fore-men and the general assistant mine foremen lie with the excludedmine foremen rather than with the assistant mine foremen and firebosses.We find that the following units of employees of the Company'sVesta Mines Nos. 4, 5, and 6, the Shannopin Mine, and the generalmine office at California, Pennsylvania, are appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act :1.All supervisors of production and maintenance employees, in-cluding fire bosses, mine crew foremen, assistant mine foremen, main-tenance bosses,mechanical bosses, and assistant general mastermechanic, but excluding supervisors of clerical and technical employ-ees,mine foremen, general assistant mine foremen, tipple foremen,general master mechanic, mine superintendents, general superintend-ent, assistant general superintendents, director of industrial laborrelations, safety director, chief engineer, chief of police, weighmasters,weighmasters' clerks, training supervisor, safety inspector, dispatch-ers, and filter operators.2.All supervisors of clerical and technical employees, includingengineer, chief draftsman, transitmen, chief supplies clerk, assistantchief clerk at California office, and chief mine clerks, but excludingall supervisors of production and maintenance employees, generalmaster mechanic, assistant general master mechanic, mine superin-tendents,general superindent, assistant general superintendents,as SeeMatter of Jone8ctLaughlin Steel Corporation,63 N. L. R B 814, where theBoard found appropriatea unit of clerical and technical employees of the Vesta-ShannopinCoal Division. JONES & LAUGHLIN STEEL C011PORATION405director of industrial relations, safety director, chief engineer, chiefclerk at California office, chief of police, mine foremen, general assist-ant mine foremen, weighmasters, weighmasters' clerks, training super-visor, safety inspectors, dispatchers, and filter operators.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichHave arisen be resolved by elections by secret ballot among employeesin the appropriate units who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionsherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertainrepresenta-tives for the purposes of collective bargaining with Jones & LaughlinSteel Corporation, Vesta-Shannopin Coal Division, Pittsburgh, Penn-sylvania, elections by secret ballot shall be conductedas early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Sixth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among employees in theunits found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid-off,and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine in each unit whether or not they desire to be represented byUnited Clerical, Technical and Supervisory Employees Union of theMining Industry, Division of District 50, United Mine Workers ofAmerica, for the purposes of collective bargaining.MR. GERARD D. REILLY, dissenting :In my judgment, the decision whichwe are making today so seri-ously distorts the principal objectives of the NationalLabor Relations 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct that unless it is speedily corrected by legislative or judicial action,itwill have far-reaching repercussions upon industry and labor. Itgoesmuch further than thePackardcase' which merely determinedthat an independent organization of supervisors could be certified asa bargaining representative under Section 9 (a). It is a clear hold-ing that an affiliated union which has already organized the produc-tion of workers of a given employer may use the processes of this Actto draw into its organization the very persons hired to supervisethem.As applied in the instant case, it confers upon the UnitedMineWorkers the legal right to organize and represent the employeesappointed to supervise the work of the rank and file members of thatunion in thefaceof half of a century of collective bargaining customin the coal mines to the contrary. In reaching this result, it is prob-able that we have seriously impaired the ability of the operatorseffectively to manage their mines. It is certain that we have discardeddoctrines developed by this Board in the last 10 years for insuringcomplete freedom from management interference to workers in choos-ing their bargaining representative.It is not altogether clear from the text of the majorityopinionwhether the authors feel that no other conclusion was possible underthe wording of the statute, or whether they were seeking to promotewithin the narrow ambit of discretion vested in this Board what theyconsider to be a better industrial relations policy.Whatever thereason, however, it is submitted that the result represents neither goodlaw nor sound policy.At the outset of this discussion, it is worth noting that while thename of the petitioning labor organization2 conveys the impressionthat it is an autonomous union linked only to the parent body in aformal sense, the record reveals that thisismerenomenclatureadopted by the United Mine Workers as an organizing device. Thepetitioner has no separate constitution or by-laws.All promotionalwork is handled by two officials appointed and paid by the interna-tional board of the United Mine Workers. Although these men havethe titles of president and secretary-treasurer, respectively, neitherholds office for any particular term but simply at the pleasure of theinternational executive board.Moreover, a mine supervisor who applies for membership in thepetitioning organization never assumes any obligation to it. Instead,if his application is granted, he is admittedas a regularmember of theUnited Mine Workers and takes the same oath which is administeredIMatter of Packard Motor Car Companv,51 N L. R. B 4, overruling the decision inMaryland Drydockcase(49 N. L. R. B. 733)to the effect that units composed in wholeor in part of supervisory employees do not effectuate the policies of the Act.9 The United Clerical,Technical and Supervisory Employees Union of the MiningIndustry,Division of District 50, United Mine Workers of America. JONES & LAUGHLIN STEEL CORPORATION407to any rank and file member. As will subsequentlyappear,the lan-guage of this oath is wholly inconsistent withsome ofthe dutieswhich any supervisor holds to his employer.-3Therefore, there cannot be the slightest doubt that, despite thereservations expressed by the majority in the firstPackardcase4, inthis instance the Board has gone to the extreme of giving legalsanction to a projected amalgamation within a single labororganiza-tion of supervision and the working force.5 It is true that this de-cision places the supervisors in separate bargaining units, but in thePackardcase itself the Board abandoned all pretense that by classify-ing employees in different units any real segregation was achievedif they belonged to the same labor organization cDuring the long history of collective bargaining in the bituminousmines of this country, the United Mine Workers, until 1943, had al-ways recognized that the supervisory employees involved in thiscase were a part of management.' The facts developed in this recordmake it easy to understand why this should be the case.3Relevant portions of the United Mine Workers Oath : "I do sincerely promise, ofmy own free will, to abide by the laws of this Union ; to bear true allegiance to, and keepinviolate the principles of the United Mine Workers of America;***..to defendon all occasions and to the extent of my ability the members of our organization."That I will not reveal to any employer or boss the name of anyone a member of ourUnionThat I will assist all members of our organization to obtain the highest wagespossible for their work ; that I will not accept a brother's job who is idle for advancingthe interests of the Union or seeking better remuneration for his labor;and, as the mineworkers of the entire country are competitors in the labor world, I promise to cease workat any time I am called upon by the organization to do so. And I further promise tohelp and assist all brothers in adversity,and to have all mine workers join our Unionthat we may all be able to enjoy the fruits of our labor;that I will never knowinglywrong a brother or see him wronged,if I can prevent it"To all this I pledge my honor to observe and keep as long as life remains,or untilI am absolved by the United Mine Workers of America"The majority opinion in that case contains a footnote to the effect that "in anappropriate case, in which the record discloses theproper autonomywith respect togroups of supervisory employees,"Chairman Millis...would find no obstacle to recog-nition in the affiliation of such groups with non-supervisory employee organizations.... Member Houston regards the question...as entirely open.(Emphasis supplied.)sThe President of the United Mine Workers,in his recent strike notice,has set forththat one of the issues his union will raise at the next Appalachian conference is the"question of the rights of supervisory employees in the coal industry to be members ofthe United Mine Workers and to be covered by contract."(Excerpt from letter to theBoard by Mr. John L. Lewis, dated March 2, 1946,and released by his office to the presson the same day.)6In thePackardcase,the old majority's decision placed several levels of supervisionin the same bargaining unit,even though the higher supervisors had the right to makerecommendations with respect to the hiring and firing of foremen of subordinate rank.7 It is apparent that the recent change of policy on the part of the Union was due tothe encouragement given a few months previous by this Board to the notion that super-visory employees could constitute an appropriate bargaining unit,as defined in Section9 (a) of the Act.When a petition filed by an independent union of mine officials wasbefore this Board in theUnion Collieriescase,(41 N L. R.B 961, Supp.Dee, 44 N. L.R 13. 165),Welly K.Hopkins, Esq, counsel for the UnitedMineWorkers, was invited ata public hearing to express his viewsHe said the United Mine Workers has alwaysregarded such persons as part of management and therefore excluded them from theircollective agreements.However, If the Board were to hold that they are employees, hesaid,Mr. Lewis would insist at the next Appalachian conference that the United MineWorkers should bargain for them. 408DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe proposed unit here excludes only the superintendents,the gen-eral spine foremen, and the general assistant mine foremen(i.e., thenight supervisor).Included is the complete subsurface supervisoryhierarchy,which now compose 91 percent of the management group,including the assistant foremen, the fire bosses entrusted with theduty of enforcing the safety regulations,the maintenance and me-chanical bosses-a total of 131.While theyare responsible,in turn,to the superintendent and general foreman, the principal place ofduty of these higher supervisors is in the mine office located aboveground next to the tipple.The actual mining of the coal is performedunderground many miles away from the tipple.The men working atthe face dig coal under the supervision of the assistant mine foreman.Neither the general foreman nor the superintendent is likely to visitany particular section of the mine more often than once eachweek, andtheir visits are generally much less frequent than that.They cannever expect to take any large or direct part in the actual operationof the mine since they cannot be available to meet the problems whicharise in hour-to-hour direction of the rank and file, or to cope withthe emergencies arising from the hazards of mining. In other words,they must rely upon the subordinate supervisors who are involvedin the proposed bargaining unit.Upon these subterranean supervisors,particularly the assistantforemen,rests wide latitude for independent judgment.They are notonly entrusted with the responsibility for keeping the time records oftheir crews,but can suspend or dismiss miners from their sectionswho are incompetent or fractious and effectively reward the efficientworker by recommending his promotion.They can bargain withminers underground for rates on a particularjob not covered by thecollective agreement.8Frequently such spot bargaining can make adifference of several thousand dollars to their employers.It is difficultto see how these tasks could be discharged in a mood of undividedloyalty to the management,if the supervisor in question has beensworn by his union to "assist all members of our organization to ob-tain the highest wages possible for their work."9Although it is rare to find a case where the conflict of ahleg iai cebetween union and employer is presented as sharply as in the instantone, this Board is familiar with the argument that when supervisorsincur obligations to rank and file unions they tend to become lax inthe performance of their supervisory duties. I have always felt thatwhether a particular record demonstrated this to be a fact or not,that under general principles of law a construction of this statutesInteresting examples cited by counsel are the excavation of clay, When a %ein ispartiallyexhausted,the pumpingof water, the shoring of the workings tivith timber andother tasks not directlycovered by the piece rates fixed by collective agreement for theextraction of coal.11See footnote 3,supra. JONES & LAUGHLIN STEEL CORPORATION409which would place fiduciaries in a position of temptation was to beavoided.The answer given by the majority in thePackardcase, how-ever, was that there was nothing in the Act which prevented an em-ployer from disciplining an incompetent or disloyal employee irre-spective of his rank.The power to discipline a delinquent, however, implies ability toappraise the extent of the delinquency.Precisely how management(embodied in these mines by the two officials in the office at the tipple)can effectively appraise the judgment and discretion of scores ofsupervisors situated miles away in the underground workings is theproblem which this answer fails to solve.Nor can it be much of aguide to the operators to be told, as the majority opinionreiterates,that the supervisors involved here are not policy-makers.Surelythere are functions which are generally recognized as being withinthe sphere of management other than the duty of participating inthe biennial negotiation of collective agreements.The danger of a breakdown of management efficiency through al-lowing unions primarily dedicated to the welfare of the rank and fileto influence the supervisors is particularly great in an industry likebituminous coal mining where the closed shop is a normal incidentof employment.Under sucli conditions, the most conscientious super-visor can not escape the possibility of union reprisals which mightcost him his job.lo10A recent comment by a railway employees'organization on the dilemma of theorganized foremen bears repetition at this point:"If a foreman is a worker with no disciplinary authority,he is to my mind justa gloritiedworker,with a title that means nothing, and I see no reason why heshould not be organized.But, if the title of 'foreman'means what it actuallyimplies,the right to hire, discharge,and discipline employees for insubordination,then I do not hesitate in saying that a foreman should not be organized.How cana man be honest with himself and honest with his union,if he is forced,through acondition of unionism,to play both ends against the middle.And this is exactlywhat he must do as a unionized foreman. If lie does not discipline insubordinateemployees,he can be expelled from the company for his own insubordination ; andif lie does discipline,as a conscientious foreman, he can be expelled from his ownunion, which places him RIGHT IN THE MIDDLE !"In order for a foreman to function properly in his capacity,he must be respectedby all those with whom he comes in contact; and just how can he be respected, oreven trusted,when he is in the positionof playingtwo ends against the middle?In the position of serving TWO MASTERS AT ONE TIME.Management cannottrust him because he has sworn allegiance to the union,and the union cannot trusthim because he has sworn allegiance to management.In this position,it is notvery long until no one trusts him, because to hold his position as foreman, he isinclined to became an unprincipled schemer of playing both ends against the middle.***"Just picture a foreman,who is just an ordinary member of his union,getting into an argument with the president or business agent of his own union ina meeting I would venture to say that his union status would not be so good, andif it is not good, according to union contract under the closed shop system, he canbe expelled for union insubordination.If he is expelled from the union,he is auto-maticallyexpelled from the company.A nice system of eliminating the conscientiousforeman.The more I think of the situation the more I am inclined to agree withmanagement,that foremen should not be unionized.It would be bad for managementbecause it takes the managerial rights away from where they belong.Itwould beequally bad for labor because it automatically sets up a condition of disharmonywithin unionism."(Editorial of May 1945 in the Railroad Workers Journal, officialorgan of the Railroad Yardmasters of North America ) 410DECISIONS OF NATIONAL LABOR RELATIONS BOARD'So much for the problems which this decision creates both foremployers and the foremen themselves.To me its impact upon therank and file is equally catastrophic. In the mass production indus-tries this Board has always recognized that to the ordinary employee,his foreman is management. It has been our long-standing practice,except in the rare case where the maritime or printing crafts had acustom to the contrary, to exclude supervisory employees from thebargaining unit.Whenever a foreman, by coercive statements or dis-criminatory acts, has attempted to influence the choice of any workerin a bargaining unit with respect to union membership or his bargain-ing representative, we have treated such acts and utterances as theacts and utterances of the employer, even though the record containedno evidence that the supervisor's conduct had been authorized byhigher management.11Where one rank and file union gains an undue advantageover an-other through the assistance of the foremen, we have repeatedly setaside any collective agreement it might have obtained as a result ofsuch favoritism.Yet in an industry where dual unionism12 has ex-isted for many years, we have now created a situation in which thepower of the foreman to recommend effectively hiring, firing, andpromotions, can be used to curb dissident workers from joining an-other organization, or abandoning the one to which their foremanbelongs.It is true that in the interest of fairness, the Board in thepast year has refused to make unfair labor practice findings arisingfrom the pro-union or anti-union activities of foremen belongingto thesamebargaining unit as the rank and file.13These decisionswere necessary in order to avoid the incongruous result of imputingto employers the illegal conduct of employees found by this Board tohave a right to complete freedom from employer interference underthe Act.But the possible coercive effect upon the rank and file re-mained equally great.Under the broad implications of today's decision, however, theprinciple of imputation can no longer obtain in mass production in-dustry, if foremen are free to join affiliated unions which also admitworkers to membership.The consequence of introducing into thelabor movement generally employees whom the men regard as manage-ment representatives will therefore impinge upon the freedom of thegreat massof workers for whom the statute was enacted and for whoseprotection the Board developed the doctrine of imputation.u N. L. R. B. v.International Association of Machinists,311 U. S. 72.'SAt one time the ProgressiveMiners were formidablerivals ofthe United MineWorkers.Although the latestfigures onthe membershipof this organization indicatesthat it now representsless thanone-tenth of the miners,it is submitted that a decisionof this sortshould not rest upon the shiftingsands ofrelativestrength of rival unionfactions.v SeeMatter of Mississippi Valley StructuralSteel,56 N. L.R.B. 45, amended 64N. L. R. B.78;Matter of Hartford Courant,64 N. L.R. B. 213. JONES & LAUGHLIN STEEL CORPORATION411This consideration exposes the fallacy of the legal argument thatthe Board has no power under the statute to limit the rights of super-visorsunder Subsection 9 (a) except to poll them in a separate bar-gaining unit. The theory of the majority seems to be that the languageof Section9 (a) isone of "classification, not of exclusion," and thatthis subsection, read together with the preamble, which refers to en-couragingcollective bargaining, by protecting "the exercise by work-ers of fullfreedom of association, self-organization anddesignationof representatives of their own choosing,"deprives the Board of theright of placing any limitations upon that choice. Such a narrowconstruction is not inexorable, however. It does not give full emphasisto the qualifying phrase in subsection 9 (a) to the effect that the ap-propriate unit must"effectuate the policies of the Act."(Emphasissupplied.)It seems inconceivable that a unit finding which tends toinfluence, stifle, and control the choice of the'bulk of the employeeswould effectuate the statutory policy.-'The character of the major-ity's logic also fails to take into account the fact that the courts haverecognized that the Board is not bound by the common law definitionof "employee" where a question of effectuating the remedial policiesof the Act is concerned.15An even more significant aspect of the matter is that the Membersof the present Board and our predecessors have consistently main-tained a line of decisions which places a definite limitation upon thesupervisory employees' choice.We have repeatedly disestablishedindependent organizations as company-dominated upon evidence thatsupervisory employees were received into membership and took partin their councils.16Althoughsomeof our critics, notably the Con-federation of Independent Unions of America, have frequentlycharged that this Board has one rule for independent unions and an-other for C. I. 0. and A. F. of L. affiliates, this is the first case, since1{This conclusion could be supported by a wealthof Boardprecedents:InternationalAss'n.of Machinistsv.N. L R B.,311 U. S.72; N.L R B v Link-BeltCo . 311 U. S.584;American Enka Corpv.N. L. It. B.,119 F. (2d) 60(C. CA. 4) ; N. L R Bv FordMotorCo, 114 F (2d) 432(C. C. A.6) ;Republic Steel Corp.v.N. L. R. B,107 F. (2d)472 (C. C. A. 3);N. L. It. B. v. Sunshine Mining Co.,110 F. (2d) 780(C. C. A. 9).Thesecitations have been illustrative of the instanceswhere thecourts have recognized theexertion of employer influence through the supervisor.ii SeeN. L. It.B. v.Hearst Publications, Inc.,322 U. S.111.At therisk of repeatingwhat I have previously said inUnion Collieries,Imust also point out that the absenceof the specific exemption of supervisory employees from Section 2(f) is not conclusiveproof that Congress meant to include them.(SeeHoly Trinity Church v. United States,143 U. S. 457,where the Supreme Court held the contract labor laws inapplicable to aminister of the Gospel even though his profession was not within the list of exemptedcategories.)Moreover,implicit in the majority opinion is the premise that the highercorporate employees are not covered by the statute.Otherwise,the statement that theassistant mine foremen are not policy-makers is not relevant16A recent example is theMatter of Brown Company,65 N. L.It.B. 208, in which Idid not participate.The participation of supervisors was the only evidence of company-domination in a record barren of any showing of interference or support by highermanagement. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe short-livedGodchaux Sugars7doctrine, which would seem to givesupport to these charges. In the interest of equality under the -law,therefore, we would appear to have no other course open to us nowthan to revise our rule of decision in the Section 8 (2) cases. Cer-tainly we can not disclaim the power to discourage supervisors fromjoining affiliated rank and file unions and yet claim the right to dis-establish independent organizations if the foremen elect to join them.It is therefore difficult to understand how the majority can saythat the petitioner, even in the absence of custom, may "representthe company supervisors, if the latter desire such representation, andmay use its economic power to achieve recognition as their collectivebargaining representative." If we apply the same reasoning to thisunion that has been applied to independent unions, it would be ap-parent that no employer would have a right to recognize them. Hence,any strike to achieve such recognition would be futile. In fact, theapplication of this doctrine to this very union was expressly set forthin theRochester and Pittsburgh Coalcase,"'where the Board dis-missed its petition for a unit of clerical supervisors because the recordrevealed that supervisory members of the local had a large voice inits policies.But even if we were to assume that the petitioning union wouldhave a right to strike to gain its objectives, it does not follow thatthis Board should deviate from the policies of the Act.We do notrescind disestablishment orders with respect to company-unionsmerely because the disgruntled organization demonstrates its mili-tance by work stoppages, nor have we refrained from ordering elec-tions in industries where we knew that the recalcitrant unions mightbring pressure, through strikes and boycotts, upon employers. Itseems to me that if our alleged impotence to deal effectively withmixed organizations of supervisors and workers is, as appears, afactor's that compels the majority, this Board might have been welladvised to suggest more affirmatively that its powers be augmentedwhen we presented our views to the Senate Committee on Educationand Labor on the foremen's section of the pending Case bill.'?Matter of Godchaux Sugars, Inc , 44 NL R B 874, overruled inMaryland Drydock(supra).IsMatter of Rochester & PittsburghCoalCompany,56 N L. It B 176019 The point is made in the majority opinion that the issue before the Board is notwhether supervisory employeesshalljoin unions,because many have already done sowhile technically correct, this ignores the fact that the extension of the protection ofthis Act to organization gives enormous impetus to such movements,and also glossesover the fact that this record contains ample evidence to show that the spread of union-ization of supervisors in the bituminous industry is generally due to the pressures beingexerted by the union against the operators through strikes and threats of strikes,ratherthan by any spontaneous campaign for self-organization(see comment on this phase ofthe matter in the dissenting opinion inPackard Motor Company.supra)The answer to the point raised by the majority is, of course,that if this Board shouldapply the same standards here that it applies in the company-union cases, it would bevery much againstthe interest of the Mine workers to take supervisors into membership JONES &LAU(IIILINSTEEL CORPORATION413In closing, I should like to remark that my concern with the effectsof this decision is not alleviated by allusions to minor industries withwhich this Board has little or no contact, or to decisions of the NewYork State Board.20 If references to comparative law have anypersuasive force, it would seem to me that the action of the Dominionof Canada in expressly excluding supervisors from the protection ofits labor relations regulations in 1944, after a study of the conditionswhich resulted in the United States from the divided decisions of thisBoard, possesses much greater significance.2Itwould hardly seem that the partial reliance of the majority upon the positionstaken by a former chairman in a recent book or by the present Chairman when he wasa member of a State Board,have much bearing on the controversy,other than to showthat neither of them has been inconsistent.So far as I am aware,no such contentionhas ever been madeMoreover,the decisions of the New York Board(which, incidentally,are contrary to those reached by the Pennsylvania State Board)do not mean that therule adopted has worked well in practice.The decisions in the manufacturing cases havenever been enforced and are now pending on appeal in the higher courts.